DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURRAY et al. (US 2020/0404617 A1 – provisional application No. 62/564,476, filed on Sep. 28, 2017).


Regarding claims 2 and 9, MURRAY et al. also teach wherein the plurality of paging bandwidths are configured by a network device (see par. 0485 and figs. 80A-80B).
Regarding claims 3 and 10, MURRAY et al. also teach wherein the plurality of paging bandwidths are configured by the network device through configuration information (see par. 0485 and figs. 80A-80B).

Regarding claims 5 and 12, MURRAY et al. also teach wherein the configuration information comprises a system message (see par. 0005, par. 0012, and par. 0485 and figs. 80A-80B).
Regarding claims 6 and 13, MURRAY et al. also teach configuration information comprises configuration of a plurality of bandwidth parts (BWP), wherein each BWP comprises one paging bandwidth (see par. 0485 and figs. 80A-80B).
Regarding claim 21, MURRAY et al. also teach wherein each of the plurality of paging bandwidths is respectively located in a different BWP (see par. 0485 and figs. 80A-80B).
Regarding claims 22 and 26, MURRAY et al. also teach wherein the determining a first paging bandwidth comprising: obtaining paging instruction information (see par. 0292, pars. 0299-0300; and par. 0392); and determining the first paging bandwidth according to the paging instruction information (see par. 0392 and pars. 0485-0489 and figs. 80A-80B).
Regarding claims 23 and 27, MURRAY et al. also teach wherein the plurality of paging bandwidth is located in a system bandwidth (see pars. 0485-0489 and figs. 80A-80B).
Regarding claims 24 and 28, MURRAY et al. also teach wherein each of the plurality of paging bandwidths is no larger than a minimum bandwidth capability of the terminal device (see par. 0495).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643